Title: From Alexander Hamilton to William Leverett, 25 October 1799
From: Hamilton, Alexander
To: Leverett, William


          
            Sir,
            New York October 25th—99
          
          I have received your letter of the fifth instant with it’s enclosures.
          It will be proper to direct such applications in future to the Commandant of the regiment. This is the mode in which it is desired to receive communications of this nature. I retain the letter which you add transmitted to me but stil would still recommend to you to pursue the course just pointed out
          with consideration
          Lt. Leverett—
        